IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-12-00213-CV

JUDYTH T. GONZALEZ,
                                                             Appellant
v.

CHARLES RENE OCHOA, II,
                                                             Appellee


                           From the 378th District Court
                                Ellis County, Texas
                              Trial Court No. 81785D


                          MEMORANDUM OPINION


       Judyth T. Gonzalez appeals the trial court’s enforcement order in an underlying

divorce proceeding. Gonzalez’ docketing statement was due July 17, 2012. It was not

received. By letter dated July 30, 2012, the Clerk of this Court notified Gonzalez that the

docketing statement had not been filed and must be filed within 21 days from the date

of the letter. No docketing statement was received. By letter dated August 28, 2012, the

Clerk of this Court again notified Gonzalez that the docketing statement had not been

filed and warned Gonzalez that if the docketing statement was not filed within 14 days
from the date of the letter, the appeal would be dismissed. More than 14 days have

passed and no docketing statement has been received.

       This appeal is dismissed. TEX. R. APP. P. 42.3(b), (c).

       Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R.

APP. P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. §§ 51.207(b); 51.208

(West Supp. 2012); § 51.941(a) (West 2005). Under these circumstances, we suspend the

rule and order the Clerk to write off all unpaid filing fees in this case. TEX. R. APP. P. 2.

The write-off of the fees from the accounts receivable of the Court in no way eliminates

or reduces the fees owed.




                                               TOM GRAY
                                               Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Judge Harrison1
Appeal dismissed
Opinion delivered and filed September 27, 2012
[CV06]




1 Glen Harrison, Judge of the 32nd District Court of Nolan County, sitting by assignment of the Chief
Justice of the Texas Supreme Court pursuant to section 74.003(h) of the Government Code. See TEX. GOV'T
CODE ANN. § 74.003(h) (West 2005).

Gonzalez v. Ochoa                                                                               Page 2